United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1997
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Dale Wayne Aldridge

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 27, 2017
                            Filed: December 5, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Dale Aldridge appeals from the order of the District Court1 denying his motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2). Following de novo review,

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
we agree with the District Court that Aldridge was ineligible for the requested
sentence reduction based on an amendment to the United States Sentencing
Guidelines because his original sentence was derived from the applicable statutory
minimum. See United States v. Moore, 734 F.3d 836, 837–38 (8th Cir. 2013). We
decline to address Aldridge’s additional pro se arguments, which are raised for the
first time on appeal and are unrelated to his sentence-reduction motion. We affirm
the judgment and grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-